Citation Nr: 1621578	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-13 883	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Oakland, California, RO.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In March 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  Although the Veteran and his representative were not provided a copy of the opinion, there is no prejudice given the beneficiary outcome of the decision.


FINDING OF FACT

Tinnitus is proximately due to or the result of service-connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to service-connected hearing loss, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  He reports exposure to loud noise during service from May 1951 to May 1953.

In June 1979, the Veteran complained of left ear pain for several days; the impression was impacted cerumen.

In January 2010, the Veteran filed claims of service connection for hearing loss and tinnitus, which he asserted began in June 1952.  He reported that he could not hear for several hours after exposure to loud noise.

A January 2010 VA treatment record shows that the Veteran denied ringing in his ears but reported declining hearing acuity.

During a February 2010 VA audiology consultation, the Veteran reported that tinnitus had its onset approximately 10 years earlier (in 2000).

In February 2010, the Veteran reported hearing difficulty since service.

In May 2010, the Veteran reported headaches and nausea in basic training.

During a June 2010 VA examination, the Veteran reported that tinnitus had its onset approximately 10 years earlier (in 2000).  The examiner opined that the current tinnitus is not related to service.

In July 2012, the Veteran reported that tinnitus began in service.  He explained that he had previously related the onset of tinnitus to 2000 because that was the year he learned that his symptoms were tinnitus.

During a June 2015 VA examination, the Veteran reported that tinnitus had its onset in 2000.  The examiner opined that the current tinnitus is not related to service.

In March 2016, a VHA expert (audiologist) opined that it is at least as likely as not that the Veteran's service-connected hearing loss caused his tinnitus.  The rationale was that medical research shows that hearing loss is the main cause of tinnitus.  The expert noted that it is difficulty to opine whether tinnitus had its onset during military service due to contradictions with onset date and missing service treatment records.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection is also warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Here, the Board finds that the evidence establishes that the Veteran has a current diagnosis of tinnitus and that he is already service connected for hearing loss.  The Board further finds that the VHA audiological expert's uncontroverted opinion sufficiently establishes that it is at least as likely as not that the Veteran's service-connected hearing loss caused his current tinnitus.  Resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's tinnitus is due to his service-connected hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for tinnitus is warranted on a secondary basis.


ORDER

Service connection for tinnitus, as secondary to service-connected hearing loss, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


